Motions granted and appeals dismissed, without costs. Treating the appeal from the judgment as one pursuant to CPLR 5601 (subd. [d]), the order brought up for review presents only issues which are moot. Treating the appeal from the judgment as one pursuant to CPLR 5601 (subd. [b], par. 2), the constitutional validity of a statutory provision is not the only question involved on the appeal. The order of the Appellate Division does not finally determine the action within the meaning of the Constitution.